Case 19-12785-KHK         Doc 2   Filed 08/23/19 Entered 08/23/19 11:17:11             Desc Main
                                  Document      Page 1 of 1




                                               Certificate Number: 15725-VAE-CC-033294264


                                                              15725-VAE-CC-033294264




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 23, 2019, at 9:48 o'clock AM EDT, Michael Lewis
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Eastern District of Virginia, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 23, 2019                        By:      /s/Jeffrey Figueroa


                                               Name: Jeffrey Figueroa


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
